Citation Nr: 1231591	
Decision Date: 09/13/12    Archive Date: 09/19/12

DOCKET NO.  11-01 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from October 1943 to May 1946. 

This case comes to the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Newark, New Jersey, Department of Veterans Affairs (VA) Regional Office (RO).

In August 2012, the Veteran testified at a videoconference Board hearing held before the undersigned Acting Veterans Law Judge.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran's most recent VA audiological examination was in July 2010.  The Board notes that, in the context of an increased rating claim, VA has a duty to conduct an examination which provides "sufficient detail" as necessary to evaluate a particular disability.  38 C.F.R. § 4.2 (2011); see also Green v. Derwinski, 1 Vet. App. 121, 124 (stating that VA has a duty to provide the veteran with a thorough and contemporaneous medical examination).  Moreover, when there is assertion of an increase in the severity of a service-connected disability since the last VA examination, VA should consider whether a more contemporaneous examination is needed to adequately evaluate the disability on appeal.  See VAOPGCPREC 11-95 (1995); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (a veteran is entitled to a new examination after a two-year period between the last VA examination and a veteran's contention that the pertinent disability had increased in severity).  

Here, the Veteran testified in August 2012 about functional impairment from his bilateral hearing loss (see Hearing Transcript, pages 5-7).  However, the United States Court of Appeals for Veterans Claims (Court) has held that "in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report."  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  Such discussion is not present in the report of the July 2010 VA audiological examination.  

Further, at the hearing, the Veteran testified that his hearing loss has worsened since the July 2010 VA examination.  While he has submitted VA audiometric testing dated in May 2011 and February 2012, the Board notes that neither test is adequate for rating purposes.  Specifically, pure tone threshold testing at 3000 Hertz was not accomplished, and the speech recognition testing in May 2011 did not use the Maryland CNC word list.  See 38 C.F.R. § 4.85 (2011).  

In light of the foregoing, the Board finds that a remand is necessary to afford the Veteran another VA audiological examination.

To ensure that the record is complete, the Board further concludes that the RO/AMC should obtain any outstanding VA records pertinent to the claim on appeal.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (VA records are considered to be in the constructive possession of VA adjudicators during the consideration of a claim).  Here, the above-mentioned VA audiometric tests were conducted at the East Orange VA Medical Center (VAMC).  The Veteran also testified that he is treated for his hearing loss at the James J. Howard VA Community Clinic in Brick, New Jersey.  See Hearing Transcript, page 4.  Thus, on remand, the RO/AMC should obtain all records regarding treatment of the appellant's hearing loss, to include the results of any audiometric testing, from the East Orange VAMC and its associated facilities (including the James J. Howard VA Community Clinic) since August 2009.  
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO/AMC should obtain all records regarding treatment of the appellant's hearing loss, to include the results of any audiometric testing, from the East Orange VAMC and its associated facilities (including the James J. Howard VA Community Clinic) since August 2009.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities. All records and/or responses received should be associated with the claims file.

2.  After all records and/or responses received are associated with the claims file, the RO/AMC should schedule the Veteran for a VA audiology examination to determine the current nature, extent, and severity of his bilateral hearing loss.  The claims folder is to be made available to the examiner to review.  All appropriate tests and studies should be accomplished (with all results made available to the examiner prior to the completion of his or her report) and all clinical findings should be reported in detail.  

The examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of any disability due to bilateral hearing loss.  The examiner must provide a full description of the effects of the Veteran's bilateral hearing loss on his ability to work if he were to work.  The examiner must furnish detail regarding the effects of the disorder on the claimant's ordinary activity, and the limitation of activity caused by the disorder; and fully describe the functional effects caused by the hearing loss.  The examiner must provide a rationale for any opinions given.

3.  If the Veteran fails to report to the scheduled examination, the RO/AMC must obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

4.  After the development requested is completed, the RO/AMC should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the RO must implement corrective procedures at once.

5.  Thereafter, the RO/AMC should review the record (to include any evidence received since the prior adjudication of the case, notwithstanding any waiver of RO review) and readjudicate the claim of entitlement to an initial compensable rating for bilateral hearing loss.  If the benefit is not granted, the Veteran must be furnished with a supplemental statement of the case, with a copy to his representative, and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
STEPHANIE L. CAUCUTT
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



